Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Information Disclosure Statement
The information disclosure statement (IDS) submitted on. The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Response to Arguments
In response to Applicant's arguments filed 5/23/2022 on restriction requirement: Applicant elected Group 1 without traverse.  Therefore: the restriction is made final.  

Claims 8-14 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected Group 2, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 5/23/2022. The election is made final.  


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-4, 6, 7, 15-17, 19-24, 26, 27 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Polleri et al hereinafter Polleri (US 20210081837).

Referring to Claim 1.  Polleri discloses a system, comprising: a non-transitory memory (memories, refer to par 0440, 0441); and one or more hardware processors coupled with the non-transitory memory and configured to read instructions from the non-transitory memory to cause the system to perform operations comprising: accessing an online chat session between a user device associated with a user and a chat robot (refer to par 0115, conversation logs between users and bots); receiving, via the chat robot, one or more utterances from the user device via the online chat session (receiving user input/utterance, decided on users intents and based on users utterances  refer to par 0124, 0179, 0223); determining that a first prediction model of the chat robot is unable to predict an intent of the user based on the one or more utterances (based on user’s input, the engine go through the hierarchical classification models which each layer is a different model, and identify which model/layer/ is best suited associated with user’s input, refer to par 0223, 0224: in another word, the engine would skip the inappropriate/non-suitable layer of model in order to identify the appropriate model based on user’s utterance); predicting, using a second prediction model, the intent of the user based on the one or more utterances (base on user’s utterance, locate the best matched model in the hierarchy tree model structures, refer to par 0223, 0224); and causing the chat robot to provide a dialogue with the user via the online chat session based on the intent predicted by the second prediction model (provide solution to user based on user’s intent, refer to par 0217).

Referring to Claim 2.  Polleri in view of Goyal disclosed the system of claim 1, Polleri discloses wherein the online chat session is established in response to receiving a request from the user device (user sent request to the chatbot, refer to par 0111, 0113).

Referring to Claim 3.  Polleri in view of Goyal disclosed the system of claim 1, Polleri discloses wherein the first prediction model is integrated within the chat robot (bot comprises analytic engine which contains the models, refer to par 0118).

Referring to Claim 4.  Polleri in view of Goyal disclosed the system of claim 1, Polleri discloses wherein the causing the chat robot to provide the dialogue comprises: determining, by the chat robot, a response to the one or more utterances based on the predicted intent (understand user’s intents from users’ utterances, refer to par 0132, and 0129, 0133); and transmitting the response to the user device via the online chat session (provide the output, refer to par 0132). 

Referring to Claim 6.  Polleri in view of Goyal disclosed the system of claim 1, Polleri discloses wherein the predicting the intent of the user using the second prediction model comprises calculating, for each intent candidate in a plurality of intent candidates, a corresponding probability indicating a likelihood that the intent candidate is associated with the one or more utterances (refer to par 0224, calculate probability that the intent/utterance, 0305, 0307-0309: ranking of the feature/utterance associates with the weight/likelihood).

Referring to Claim 7.  Polleri in view of Goyal disclosed the system of claim 6, Polleri discloses wherein the operations further comprise selecting, from the plurality of intent candidates, a first intent candidate having a highest probability (select highest probabilities, refer to par 0224).

Referring to Claims 15-17, 19-24, 26-27.  Claims are rejected under similar rational as claim 1-4, 6 and 7.  


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 5, 18, 25 is/are rejected under 35 U.S.C. 103 as being unpatentable over Polleri et al hereinafter Polleri (US 20210081837) in view of Goyal et al hereinafter Goyal (US 20190347319).  

Referring to Claim 5.  Polleri isclosed the system of claim 1, Polleri discloses wherein the operations further comprise: generating a training data set comprising the one or more utterances (refer to par 0222); 
Although Polleri disclosed the invention substantially as claimed, Polleri did not explicitly disclosing labeling the one or more utterances with the intent predicted by the second prediction model; and re-training the first prediction model of the chat robot using the training data set.
Goyal, in analogous art, discloses labeling the one or more utterances (identify the content item, refer to par 0080) with the intent predicted by the second prediction model (refer to par 0080); and re-training the first prediction model of the chat robot using the training data set (refer to par 0080). 
	It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teaching of Polleri and Goyal because Goyal’s teaching would allow the system to Polleri to seamlessly update the bot models with greater accuracy.  

Referring to Claims 18 and 25.  Claims are rejected under similar rational as claim 5


Conclusion
A shortened statutory period for reply to this Office action is set to expire THREE MONTHS from the mailing date of this action.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KAREN C TANG whose telephone number is (571)272-3116.  The examiner can normally be reached on 5:30am - 2:30pm. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joon H Hwang can be reached on (571) 272-4036.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/KAREN C TANG/Primary Examiner, Art Unit 2447